         Case 1:19-cv-10637-NRB Document 8 Filed 06/01/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 LENIN HERRERA,
                Petitioner,
                                                      MEMORANDUM AND ORDER
              - against -
                                                       19 Civ. 10637 (NRB)
 UNITED STATES OF AMERICA,                               18 Cr. 13 (NRB)

                Respondent.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     On    December     3,   2019,   the   Court   denied   defendant   Lenin

Herrera’s motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255 for ineffective assistance of counsel.             See

Herrera v. United States, 19 Civ. 10637 (NRB), 2019 WL 6498102

(S.D.N.Y. Dec. 3, 2019) (“Herrera I”).             On March 19, 2020, the

Court denied Herrera’s motion to reconsider its denial of his

motion.    See Herrera v. United States, 19 Civ. 10637 (NRB), 2020

WL 1322543 (S.D.N.Y. Mar. 19, 2020).

     On May 19, 2020, Herrera filed another motion, styled as a

“Motion Under Garza v. Idaho,” in which he again argues that his

attorney’s representation was constitutionally inadequate.                See

Case No. 19 Civ. 10637, ECF No. 7 (“Mot.”) at 1-2.            Specifically,

Herrera argues that his attorney’s failure to file a notice of

appeal    after   the   Court   sentenced    him   constituted   ineffective

assistance of counsel under Garza v. Idaho, in which the Supreme


                                       1
      Case 1:19-cv-10637-NRB Document 8 Filed 06/01/20 Page 2 of 4



Court held that “where . . . an attorney performs deficiently in

failing to file a notice of appeal despite the defendant’s express

instructions, prejudice is presumed ‘with no further showing from

the defendant of the merits of his underlying claims.’”              139 S.

Ct. 738, 750 (2019) (quoting Roe v. Flores-Ortega, 528 U.S. 470,

484 (2000)).   According to Herrera, had his counsel filed a notice

of appeal, he could have challenged          on appeal the two-level

increase to his base offense level under U.S.S.G. § 2D1.1(b)(1)

for possession of a firearm, to which Herrera had agreed in his

plea agreement.   See Mot. at 3.

     Herrera’s motion is patently frivolous for numerous reasons.

As an example, Herrera does not claim, nor is there any indication

in the record, that he instructed his attorney to file a notice of

appeal after the Court sentenced him.           Moreover, in his plea

agreement, Herrera agreed that he would not challenge on appeal

the sentencing enhancement for possession of a firearm.         See Plea

Agreement at 4 (“[A]ny appeal as to the defendant’s sentence that

is not foreclosed by this provision will be limited to that portion

of the sentencing calculation that is inconsistent with (or not

addressed by) the above stipulation,” which included the two-level

offense level increase for possession of a firearm).

     Although Herrera’s motion is meritless, the Court is without

jurisdiction to adjudicate it.         While Herrera styles his motion

under Garza v. Idaho, it challenges the constitutionality of the


                                   2
         Case 1:19-cv-10637-NRB Document 8 Filed 06/01/20 Page 3 of 4



imposition of his sentence, which, in a federal district court,

must done pursuant to 28 U.S.C. § 2255.        Moreover, Herrera’s motion

is “second or successive” within the meaning of 28 U.S.C. § 2255(h)

because it raises a claim (in fact, the same claim) regarding the

same sentence as his first § 2255 petition, which the Court denied

on the merits.      See Villanueva v. United States, 346 F.3d 55, 60

(2d Cir. 2003).       Thus, he was required to obtain certification

from the Second Circuit before filing it, which he did not do.

See 28 U.S.C. § 2255(h).         Absent such certification, the Court

lacks jurisdiction over Herrera’s motion, and must transfer it to

the Second Circuit for its consideration pursuant to 28 U.S.C. §

1631.    See Torres v. Senkowski, 316 F.3d 147, 151 (2d Cir. 2003).

     Accordingly, the Clerk of Court is respectfully directed to

transfer Herrera’s successive § 2255 motion to the Second Circuit

for its consideration under 28 U.S.C. § 2255(h), and to terminate

the motions pending at ECF No. 7 in 19 Civ. 10637 and ECF No. 45

in 18 Cr. 13.

            SO ORDERED.

Dated:      New York, New York
            June 1, 2020

                                          ____________________________
                                              NAOMI REICE BUCHWALD
                                          UNITED STATES DISTRICT JUDGE




                                      3
      Case 1:19-cv-10637-NRB Document 8 Filed 06/01/20 Page 4 of 4



Copy to:


Lenin Herrera
Reg. No. 91202-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




                                   4
